AMENDED OPINION
NORRIS, Circuit Judge:
The court’s amended opinion of August 20, 1986, reported at 798 F.2d 1205, is withdrawn. The following disposition replaces the court’s previous opinion.
This appeal presents the question whether Pinetop Logging Company (“Pinetop”) and the White Mountain Apache Tribe (the “Tribe”) have stated a claim under 42 U.S.C. § 19831 for which attorney’s fees *846are available under the Civil Rights Attorney’s Pees Award Act, 42 U.S.C. § 1988 (1976).2
I
The facts of this case are set out more fully in White Mountain Apache Tribe v. Bracker, 448 U.S. 136, 100 S.Ct. 2578, 65 L.Ed.2d 665 (1980). In brief, the White Mountain Apache Tribe, which inhabits a reservation in Arizona, organized a tribal enterprise to harvest timber. In 1969 the enterprise entered into a contract with Pi-netop Logging Company which provided that Pinetop would perform logging operations on the reservation. Id. at 139, 100 S.Ct. at 2581. In 1971, the Arizona Highway Department and the Arizona Highway Commission assessed a motor carrier license tax and a use fuel tax against Pine-top for activities it performed pursuant to the contract. Id. at 139-40, 100 S.Ct. at 2581. Pinetop paid the taxes under protest, and then brought suit in state court to recover them. Id. at 140,100 S.Ct. at 2581.
In December 1973, after the Tribe had agreed to reimburse Pinetop for the assessed taxes, id. at 140, 100 S.Ct. at 2581. Pinetop and the Tribe brought suit in federal court, seeking a declaratory judgment and an injunction to prevent any further imposition of state taxes against Pinetop.3 In their federal complaint, Pinetop and the Tribe contended that federal law preempted the state tax laws and that the tax violated their rights to due process and equal protection.
Shortly after commencement of the federal action, the State of Arizona filed a motion requesting the district court to abstain on the ground that “the Arizona tax statutes here in question may be susceptible to an authoritative construction by the state courts in the pending state court action that would avoid or modify the Federal constitutional questions raised.” The district court granted the motion, relying on the Supreme Court’s decision in Railroad Commission v. Pullman Co., 312 U.S. 496, 61 S.Ct. 643, 85 L.Ed. 971 (1941), and at the same time granted a consent temporary restraining order forbidding the state agencies to assess further taxes against Pine-top.
Although not required to do so, Pinetop and the Tribe then elected to submit their federal preemption, due process, and equal protection claims to the Arizona courts along with the questions of state law. In May 1975, the Arizona Superior Court rejected all their claims, state and federal, and entered judgment for the state. The federal district court then dismissed the federal action sua sponte. In early 1976, however, upon the motion of Pinetop and the Tribe, the district court vacated the dismissal order and entered a consent preliminary injunction pending final outcome of the state proceedings. In 1978, the Arizona Court of Appeals affirmed the state trial court judgment, characterizing the Tribe’s arguments as “pure sophistry.” White Mountain Apache Tribe v. Bracker, 120 Ariz. 282, 290, 585 P.2d 891, 899 (Ct. App.1978), rev’d, 448 U.S. 136, 100 S.Ct. 2578, 65 L.Ed.2d 665 (1980).
After the Arizona Supreme Court declined review, the state returned to federal district court with a motion to quash the consent preliminary injunction and to *847dismiss the federal action. The district court denied the state’s motion. The United States Supreme Court then reversed the Arizona Court of Appeals, holding that the state taxes were preempted because the comprehensive federal regulatory scheme governing the harvest and sale of tribal timber had occupied the field and because the state taxes would interfere with federal goals and policies. 448 U.S. at 151, 100 S.Ct. at 2587. Armed with a favorable state court judgment on their federal claims, Pinetop and the Tribe then returned to the district court seeking a declaratory judgment, a permanent injunction and attorney’s fees.4 The district court granted all the relief sought, including attorney’s fees of $206,012.07. The state appeals. We reverse.
II
We first address the question whether Pinetop and the Tribe have stated a claim under § 1983 for which attorney’s fees are available under § 1988. Pinetop and the Tribe argue that a claim of preemption of the state’s power to tax Pinetop’s logging operations on the reservation constitutes a claim of deprivation of “rights, privileges, or immunities secured by the Constitution and laws” within the meaning § 1983. The Supreme Court decided in Bracker, supra, that the federal laws regulating the harvest and sale of tribal timber did preempt the Arizona tax statutes, reasoning that
Where ... the Federal Government has undertaken comprehensive regulation of the harvesting and sale of tribal timber, where a number of policies underlying the federal regulatory scheme are threatened by the taxes respondents seek to impose, and where respondents are unable to justify the taxes except in terms of a generalized interest in raising revenue, we believe that the proposed exercise of state authority is impermissible.
Bracker, 448 U.S. 136, 151, 100 S.Ct. 2578, 2587, 65 L.Ed.2d 665 (1980). Although the Court acknowledged that “traditional notions of Indian self-government ,.. provided an important ‘backdrop’ ” for its analysis, 448 U.S. at 143, 100 S.Ct. at 2583; it explicitly “based [its decision] on the preemptive effect of the comprehensive federal regulatory scheme” governing the timber harvest. Id. at 151 n. 15, 100 S.Ct. at 2588 n. 15.
The question whether the Supremacy Clause (U.S. Const, art. VI cl. 2) may be used as a sword in bringing a § 1983 action is, of course, different from that decided by the Supreme Court in Bracker — whether the Supremacy Clause may be invoked as a shield against the imposition of state taxes on tribal logging operations heavily regulated by the federal government. It is the former question that we must address.
Pinetop and the Tribe argue that because the federal laws that regulate timber operations on tribal lands are intended to benefit the Tribe, the laws may serve as the basis for a § 1983 claim. That the Tribe benefits from the federal timber regulations, however, is not dispositive of the issue. In this case, Pinetop and the Tribe did not prevail in the Supreme Court on a theory that the state had violated any of the federal laws or regulations governing logging operations on tribal lands. Rather, the Supreme Court in Bracker reasoned that state taxes were preempted because the federal government had pervasively regulated tribal logging operations and because state taxation would interfere with the goals and purposes of the federal regulatory scheme.
Thus the question presented is whether the Tribe’s preemption claim, based on federal occupation of a regulatory field and *848inconsistency of state action with federal goals and policies, will support a civil rights action under § 1983.
A
The Supreme Court has never directly addressed the question whether the Supremacy Clause creates “rights, privileges or immunities” within the ambit of § 1983. In Chapman v. Houston Welfare Rights Organization, 441 U.S. 600, 99 S.Ct. 1905, 60 L.Ed.2d 508 (1979), however, the Supreme Court did hold that the Supremacy Clause is not a substantive constitutional provision that creates rights within the meaning of 28 U.S.C. § 1343(3). Id. at 612-15, 99 S.Ct. at 1913-14.5 The Court noted, “even though that Clause is not a source of any federal rights, it does ‘secure’ federal rights by according them priority whenever they come in conflict with state law. In that sense all federal rights, whether created by treaty, by statute, or by regulation are ‘secured’ by the Supremacy Clause.” Id. at 613, 99 S.Ct. at 1913. Under Chapman, therefore, the Supremacy Clause, standing alone, “secures” federal rights only in the sense that it establishes federal-state priorities; it does not create individual rights, nor does it “secure” such rights within the meaning of § 1983.
The primary function of the Supremacy Clause is to define the relationship between state and federal law. It is essentially a power conferring provision, one that allocates authority between the national and state governments; thus, it is not a rights conferring provision that protects the individual against government intrusion. The distinction between the two categories of constitutional controls has been enunciated by Professor Choper:
When a litigant contends that the national government (usually the Congress, but occasionally the executive, either alone or in concert with the Senate) has engaged in activity beyond its delegated authority, or when it is alleged that an attempted state regulation intrudes into an area of exclusively national concern, the constitutional issue is wholly different from that posed by an assertion that certain government action abridges a personal liberty secured by the Constitution. The essence of a claim of the latter type — which falls into the individual rights category of constitutional issues ... — is that no organ of government, national or state, may undertake the challenged activity. In contrast, when a person alleges that one of the federalism provisions of the constitution has been violated, he implicitly concedes that one of the two levels of government — national or state — has the power to engage in the questioned conduct. The core of the argument is simply that the particular government that has acted is the constitutionally improper one. To put it another way, a federalism attack on conduct of the national government contends that only the states may so act; a federalism challenge to a state practice asserts that only the central government possesses the exerted power; neither claim denies government power altogether.
J. Choper, Judicial Review in the National Political Process, 174-75 (1980) (quoted with approval in United Nuclear Corp. v. Cannon, 564 F.Supp. 581 (D.R.I.1983) and Consolidated Freightways v. Kassel, 556 F.Supp. 740, 746 (S.D.Iowa 1983) aff'd 730 F.2d 1139 (8th Cir.), cert. denied, 469 U.S. 834, 105 S.Ct. 126, 83 L.Ed.2d 68 (1984)).
We believe that § 1983 was not intended to encompass those constitutional provisions which allocate power between the state and federal government. See Consolidated Freightways v. Kassel, supra, 730 F.2d at 1146 & n. 16. The following excerpt from a speech by Representative Shellabarger, a leading proponent of the 1871 Act, confirms the limited intentions of the framers of the § 1983:
*849Most of the provisions of the Constitution which restrain and directly relate to the States, such as those in tenth section of first article, that “no State shall make a treaty,” “grant letters of marque”, “coin money,” “emit bills of credit,” & c., relate to the divisions of the political powers of the State and General Governments. They do not relate directly to the rights of persons within the States and as between the States and such persons therein. These prohibitions upon the political powers of the States are of such a nature that they can be, and even have been, when the occasion arose, enforced by the courts of the United States declaring void all State acts of encroachment on Federal Powers. Thus, and thus sufficiently, has the United States “enforced” these provisions of the Constitution. But there are some that are not of this class. These are where the court secures the rights or liabilities of persons within the States, as between such persons and the States.
Cong. Globe, 42d Cong. 1st Sess., App. 69 (1871). As the Eighth Circuit has observed, “the implication of Rep. Shellabar-ger’s statement is that § 1983 was enacted to provide a remedy for the latter category of constitutional violation he mentions, and not the former.” Consolidated Freight-ways v. Kassel, supra, 730 F.2d at 1146 n. 16.
Following the lead of the Supreme Court in Chapman and the framers of § 1983, the District of Rhode Island has answered in the negative the question whether the Supremacy Clause will support an action based on § 1983. In United Nuclear Corp. v. Cannon, 564 F.Supp. 581 (D.R.I. 1983), a utility sought fees under § 1988 after successfully challenging on preemption grounds a state statute imposing a bonding requirement on a nuclear power generating facility. The court there held that a successful Supremacy Clause challenge to state legislation could not serve as the basis for a § 1983 action, and hence attorney’s fees were not available under § 1988. Id. at 585-87. The Eleventh Circuit reached the same conclusion in a decision affirming the dismissal of a § 1983 action: “The sole cause of the unconstitutionality was the supremacy clause. Therefore Pirolo is not entitled to a § 1983 remedy for enforcement of the ordinances.” Pi-rolo v. City of Clearwater, 711 F.2d 1006, 1011 (11th Cir.), reh’g denied, 720 F.2d 688 (11th Cir.1983).
An analogous question is posed by the invocation of § 1983 in cases based on the dormant Commerce Clause, another constitutional provision that has as its primary function the allocation of power between national and state governments. The most extensive treatment of the issue was provided by the Eighth Circuit in Consolidated Freightways v. Kassel, supra, a case in which a trucking firm sought § 1988 attorney’s fees based on its successful dormant Commerce Clause challenge to an Iowa statute banning 65-foot twin trailer trucks. The Eighth Circuit held that
Although the Commerce Clause differs from the Supremacy Clause in that the Commerce Clause is a specific grant of legislative power to Congress, the two clauses are analogous in the sense that both clauses limit the power of a state to interfere with areas of national concern. Just as the Supremacy Clause does not secure rights within the meaning of § 1983, neither does the Commerce Clause.
Id. at 1144. The Eighth Circuit’s reasoning implies that the Supremacy Clause alone will not support a § 1983 action.
A similar question was addressed in Con-nor v. Rivers, 25 F.Supp. 937 (N.D.Ga. 1938), aff'd, 305 U.S. 576, 59 S.Ct. 359, 83 L.Ed. 363 (1939). There, the district court decided that a dormant Commerce Clause claim did not provide jurisdiction under § 1343(3) — the provision for federal jurisdiction over civil rights cases irrespective of the amount of controversy — based on an analysis of the history of § 1983.6 Id. at *850938. Because Connor was decided at a time when the general federal question jurisdictional provision contained an amount in controversy provision, the suit could only be maintained in federal court if it was maintainable as a civil rights action under § 1343(3). The Supreme Court affirmed Connor in a one sentence per curiam opinion noting the lack of the requisite jurisdictional amount in controversy. Connor reinforces the conclusion we draw from Chapman: power conferring provisions of the Constitution do not create “rights, privileges, or immunities” within the meaning of § 1983. Although there are federal court decisions that have held or assumed that the dormant Commerce Clause does support an action under § 1983,7 we find them unpersuasive because they do not undertake a substantial analysis of the issue. See Consolidated Freightways Corp. v. Kassel, 556 F.Supp., at 744-45.
We thus come down on the side of the weight of authority that preemption of state law under the Supremacy Clause — at least if based on federal occupation of the field or conflict with federal goals — will not support an action under § 1983, and will not, therefore, support a claim of attorney’s fees under § 1988.8
B
Pinetop and the Tribe do not directly confront the question whether the actual ground on which the decision in Bracker was made — preemption based on federal “occupation of the field” and “conflict with federal goals” — will support a § 1983 action. Rather, their argument seems to assume that there is a direct conflict between Arizona’s tax and the federal regulations governing timbering on tribal lands. Thus, the Tribe’s argument emphasizes the statutory scheme regulating logging operations on tribal lands — an emphasis that would be appropriate were this a direct conflict case. Because Arizona tax does not directly violate any federal law or regulation, the Tribe’s argument does not confront the crucial issue.
In developing their argument, Pinetop and the Tribe rely on Maine v. Thiboutot, 448 U.S. 1, 100 S.Ct. 2502, 65 L.Ed.2d 555 (1980), in which the Court held that plaintiffs could recover in an action grounded on state violations of the Social Security Act because “the § 1983 remedy broadly encompasses violations of federal statutory as well as constitutional law.” Id. at 4,100 S.Ct. at 2504. Unlike the situation in Thiboutot, no federal statute or regulation was violated by the Arizona tax on Pine-top’s logging operation. Moreover, although some courts broadly interpreted the Thiboutot language to mean that § 1983 encompassed all federal statutes, see, e.g., Yapalater v. Bates, 494 F.Supp. 1349, 1358 (S.D.N.Y.1980), aff'd, 644 F.2d 131 (2d Cir. 1981), cert. denied, 455 U.S. 908 (1982), the Supreme Court has since recognized that not all federal statutes secure rights within the meaning of § 1983. See Middlesex County Sewerage Authority v. National Sea Clammers Ass’n, 453 U.S. 1, 19, 101 S.Ct. 2615, 2625, 69 L.Ed.2d 435 (1981); Pennhurst State School & Hospital v. Halderman, 451 U.S. 1, 101 S.Ct. 1531, 67 L.Ed.2d 694 (1981).
Recognizing the Supreme Court’s limitation of Thiboutot imposed by Sea Clam-mers and Pennhurst, Pinetop and the Tribe contend that our decision in Boat-owners and Tenants Association v. Port *851of Seattle, 716 F.2d 669 (9th Cir.1983) supports their position. In Boatowners, an association of pleasure craft owners charged that the manner of operation of a municipal marina violated the River and Harbor Improvements Act, 33 U.S.C. §§ 540-633 (1982), and thereby constituted a deprivation of federal statutory rights cognizable under § 1983. We found that although pleasure craft owners certainly benefitted from the general navigational improvements fostered by this federal scheme, “there is no indication that the statute was intended to benefit specially the pleasure craft owners ... nor that Congress intended to confer federal rights on [them].” Id. at 673 (footnote omitted). Accordingly, we held that the pleasure craft owners as a class had no “enforceable rights” as required by Pennhurst and Mid-dlesex County for maintaining a § 1983 action. Pinetop and the Tribe argue that they are “specially benefitted” by the federal laws and regulations governing timber operations on tribal lands. Thus, they contend that Supremacy Clause preemption by those laws and regulations creates a “right, privilege or immunity” within the meaning of § 1983.9
The relevant focus for inquiry, however, is not primarily whether the regulatory scheme was designed to benefit the Indians. Indeed it may have been so designed. Rather the focus must be on the basis of the Supreme Court’s decision in Bracker —preemption pursuant to the Supremacy Clause. So directed, our inquiry leads to the conclusion that the Bracker decision is grounded not on individual rights but instead on considerations of power —the division of authority between the states and the national government. As the Court noted, “At the most general level, the taxes would threaten the overriding federal objective of guaranteeing Indians that they will ‘receive ... the benefit of whatever profit [the forest] is capable of yield-ing____’” Bracker, supra, 448 U.S. at 149, 100 S.Ct. at 2586 (citation omitted) (emphasis added). The court continued: “In addition the taxes would undermine the Secretary’s ability to make the wide range of determinations committed to his authority concerning the setting of fees and rates with respect to the harvesting and sale of tribal timber.” Id. (emphasis added) Hence, the focus of concern in Bracker is state interference with federal policy objectives and the free exercise of authority by federal officials — not individual or tribal rights.
Moreover, the Tribe’s exemption from state taxation of its timber business does not implicate individual rights; rather the exemption derives from its status as a sovereign.10 See Bracker, 448 U.S. at 148,100 *852S.Ct. at 2586. Nor did the federal legislation create in the Tribe any new interest in the timber; the timber was already “owned by the United States for the benefit of the Tribe....” Id.at 138,100S.Ct.at2580. The central thrust of the legislation is merely to vest in the Secretary of the Interior authority to regulate the business of harvesting and selling the timber. See 25 U.S.C. §§ 406-407 (1982). In exercising that authority, the Secretary, of course, is required to base his decisions “upon a consideration of the needs and best interests” of the tribal owner. Id. § 406(a). However, the critical inquiry-as the Supreme Court made particularly clear in Sea Clammers — is whether there is any basis for the judiciary to infer a congressional intent to create rights enforceable under § 1983. 453 U.S. at 19-20, 101 S.Ct. at 2625-26. We find no basis for inferring such an intent in this case. For the purpose of applying § 1983 doctrine as enunciated in Thiboutot and its progeny, we see nothing remarkable about the fact that Congress intended the federal regulation to protect the interests of the beneficial owner of the timber. Indeed, the kind of regulatory legislation involved in this case is analogous to that involved in Boatowners where we also found no “enforceable rights.” 716 F.2d at 673-74. There it was the regulation of municipal marinas; here it is the regulation of tribal timber business.
In sum, the Arizona tax on Pine-top’s logging operations did not violate any federal statute. Nor is the existence of a federal “goal” or “policy”, standing alone, sufficient to create a right cognizable under § 1983. Rather, the tax ran afoul of the Supremacy Clause because it was deemed to interfere in a general way with the authority and policies of the federal government. To be sure, the Supremacy Clause shielded the Tribe’s timber business from state taxation, giving the Tribe a federal defense to any action brought by the state to collect the taxes; it does not follow, however, that in enacting the regulatory legislation, Congress intended to confer on the Tribe the right to use § 1983 as a sword to enjoin the collection of state taxes. The Tribe’s § 1983 claim, rooted as it is in the power conferring function of the Supremacy Clause, must fail.
We therefore hold that the preemption claim of Pinetop and the Tribe does not give rise to a claim cognizable under § 1983. Accordingly, we conclude that the preemption claim does not support an award of attorney’s fees under § 1988.
III
Plaintiffs argue in the alternative that even if their preemption claim does not give rise to a fee award under § 1988, they are entitled to fees on the basis of pendent Fourteenth Amendment claims pleaded in their original federal complaint. Plaintiffs rely upon Maher v. Gagne, 448 U.S. 122, 100 S.Ct. 2570, 65 L.Ed.2d 653 (1980), for the proposition that a plaintiff who prevails on a claim not cognizable under § 1983 may recover fees under § 1988 on the basis of an unadjudicated constitutional claim that satisfies the “substantiality” test of Hagans v. Lavine, 415 U.S. 528, 94 S.Ct. 1372, 39 L.Ed.2d 577 (1974).
We reject this claim principally because plaintiffs have failed to provide us with any meaningful basis for evaluating their Fourteenth Amendment claims. All we have to go on in trying to understand and analyze the claims are the bare allegations in the complaint filed at the outset of the federal court action. Plaintiffs tell us nothing more about the claims other than that the complaint “specifically alleges claims under the Equal Protection Clause, Due Process Clause, and Indian Commerce Clause.” Appellees’ Answering Brief, at *85350-51. We find these allegations, standing alone, far too meager to enable us to determine whether the claims meet the substantiality test of Hagans v. Levine.11
The merit of plaintiffs’ constitutional claims is rendered suspect not only by plaintiffs’ failure to present this court with anything beyond a reference to the bare bones allegations of the complaint, but also by plaintiffs’ failure to litigate these claims in the state courts. After the district court entered its Pullman absention order, plaintiffs tendered their due process and equal protection claims along with their preemption claim to the state court by copying verbatim their complaint filed before the district court. See Appellees’ Answering Brief, at 7. However, plaintiffs never pressed either their due process or equal protection claims, despite the fact that they were consistently receiving unfavorable judgments from the state courts on their preemption claim.12 Moreover, we agree with Amici Curiae that it is difficult to take these Fourteenth Amendment claims seriously “when the plaintiffs themselves did not think enough of the claims to even assert them in their brief to the U.S. Supreme Court.”13 Brief of Amici Curiae, at 8.
Even upon their return to the district court to seek attorney’s fees, plaintiffs failed to put any flesh on the bare bones allegations of their complaint. Their motion for fees states merely that their “complaint also alleges violations of the Equal Protection and Due Process Clauses and the Indian Commerce Clause.” Plaintiffs’ Motion for Award of Attorneys’ Fees Pursuant to 42 U.S.C. § 1988, at 11. The district court awarded fees on the basis of the preemption claim without mentioning the Fourteenth Amendment claims. Findings of Fact and Conclusions on the Plaintiffs’ Motion for an Award of Attorneys’ Fees Pursuant to 42 U.S.C. § 1988.
*854This is not a case where a § 1983 plaintiff seeks attorney’s fees on the strength of constitutional claims which were pressed but not adjudicated because of “the longstanding judicial policy of avoiding unnecessary decision of important constitutional issues.” Maher v. Gagne, 448 U.S. at 133, 100 S.Ct. at 2576. Rather, this is a case where the constitutional claims were never pressed beyond the original federal complaint until they were dusted off for use in seeking a fee award under § 1988. For all practical purposes, plaintiffs abandoned their Fourteenth Amendment claims when, following the invocation of Pullman abstention by the district court, they failed to press these claims before the state courts and the United States Supreme Court along with their preemption claim. In contrast, the pendent constitutional claims that provided the basis for a fee award in Maher were never abandoned and their substantiality was adjudicated by both the district court and the court of appeals. See Gagne v. Maher, 455 F.Supp. 1344,1348 (D.Conn.), aff'd, 594 F.2d 336 (2nd Cir.1978), aff'd, 448 U.S. 122, 100 S.Ct. 2570, 65 L.Ed.2d 653 (1980).
Finally, and perhaps most troublesome, is plaintiffs’ failure to take advantage of their opportunity in this court for further exposition of their constitutional claims. They provide us with no meaningful analysis; the sole authority relied upon is Justice Stevens’ dissent in White Mountain Apache Tribe v. Bracker, 448 U.S. at 158, 100 S.Ct. at 2591, a reliance we find to be misplaced. In the first place, plaintiffs mischaracterize Justice Stevens’ dissent. They claim that he and Chief Justice Burger and Justice Rehnquist, who joined in the dissent, “felt that these state taxes did violate the due process and equal protection clauses”. Appellees’ Answering Brief, at 51 (emphasis added). All that Justice Stevens said was that Pinetop, as a private corporation doing business with an Indian Tribe, “may well have a right to be free from taxation as a matter of due process or equal protection,” Bracker, 448 U.S. at 157, 100 S.Ct. at 2590 (Stevens, J., dissenting) (emphasis added), if the taxes burden a federal regulatory scheme and “there [is] no governmental interest on the State’s part in imposing such a burden.” Id. at 157,100 S.Ct. at 2590. Indeed it would have been remarkable had Justice Stevens expressed the definitive opinion attributed to him by plaintiffs since preemption, not due process or equal protection, was the issue before the Court and the issue on which Justice Stevens disagreed with the majority. Justice Stevens’ comments were clearly made solely for the purpose of contrast in the context of emphasizing that whatever valid grounds Pinetop might have had for challenging the state taxes, preemption was not one of them.
The second reason plaintiffs’ reliance on Justice Stevens’ dissent is misplaced is that the record leaves no room for doubt that Justice Stevens was not addressing the Fourteenth Amendment claims alleged in plaintiffs’ federal complaint. Not only were those claims not before the Court in Bracker, which involved a review of the state court judgment, but also the dissent does not track the allegations of the federal complaint. Hence, whatever plaintiffs’ constitutional theories might be, Justice Stevens was not addressing them. Justice Stevens speculated about conceivable constitutional claims that Pinetop as a private corporation might have, whereas the allegations in the complaint focus on the Tribe’s status as a sovereign to enjoy treatment under Arizona tax laws on a par with the United States and the other states. Perhaps more importantly, Justice Stevens was speculating on possible constitutional implications of taxing vehicles used by Pi-netop solely on private property, whereas the gravamen of plaintiffs’ complaint is the state’s failure to give plaintiffs beneficial treatment in apportioning the fuel use tax and motor carrier tax based upon travel on public and private roads within the state.14 *855Moreover, while plaintiffs are correct in stating that Arizona’s use fuel tax is levied “for the purpose of partially compensating the state for the use of its highways,” Ariz.Rev.Stat.Ann. § 28-1552 (1976), they fail to point out that the tax is expressly levied “in lieu of” direct fuel taxes. Ariz. Rev.Stat.Ann. § 28-1554 (1976). As such, the use fuel tax is analytically indistinguishable from a direct fuel tax. We doubt that plaintiffs would seriously contend that Arizona can be forced to apportion direct fuel taxes collected at the pump.
We conclude on the basis of the record before us that the Fourteenth Amendment claims fail to meet the substantiality test of Hagans v. Levine and have been asserted in this action at this late date “solely for the purpose of obtaining fees in [an action] where ‘civil rights’ of any kind are at best an afterthought.” Maine v. Thiboutot, 448 U.S. 1, 24, 100 S.Ct. 2502, 2514, 65 L.Ed.2d 555 (1980) (Powell, J., dissenting). Thus we hold that plaintiffs are not entitled to a fee award on the basis of their unadjudicated constitutional claims.15
IV
The state also appeals from the district court order granting a declaratory judgment and a permanent injunction. Plaintiffs contend that the injunction and declaratory judgment were appropriate because the district court’s findings reflected a sufficient threat that the state would impose the impermissible taxes even after the Supreme Court barred it from doing so in White Mountain Apache Tribe v. Bracker, 448 U.S. 136, 100 S.Ct. 2578, 65 L.Ed.2d 665 (1980).
In the absence of a controversy “of sufficient immediacy and reality,” Maryland *856Casualty Co. v. Pacific Coal & Oil Co., 312 U.S. 270, 273, 61 S.Ct. 510, 512, 85 L.Ed. 826 (1941), a district court lacks jurisdiction to issue a declaratory judgment. Sellers v. Regents of the University of California, 432 F.2d 493, 499-500 (9th Cir. 1970), cert. denied, 401 U.S. 981, 91 S.Ct. 1194, 28 L.Ed.2d 333 (1971). Here, there is no evidence that state officials intend to ignore the Supreme Court’s decision in Bracker. The record in fact contains evidence to the contrary. After the Supreme Court’s decision, the state filed an affidavit stating that it did not intend to impose any of the disputed taxes on Pinetop and the Tribe. We have no basis for presuming from this record that the Arizona officials will not honor a final state court judgment based upon a decision of the United States Supreme Court. We therefore hold that the district court erred in concluding that a controversy “of sufficient immediacy and reality” supported the issuance of a declaratory judgment against assessment of the taxes for the years covered by the Supreme Court’s decision.
Plaintiffs further contend, however, that the district court properly entered a declaratory judgment on the merits covering the 1968-71 tax period, since assessments covering that period were never adjudicated by either the state courts or the Supreme Court. The state court tax refund action that ultimately reached the Supreme Court dealt only with taxes paid under protest after November 1971, and Pinetop and the Tribe argue that “each year is the origin of a new [tax] liability and a separate cause of action,” Commissioner v. Sunnen, 333 US,. 591, 598, 68 S.Ct. 715, 719, 92 L.Ed. 898 (1948). They nevertheless concede that any attempt by the state to impose taxes covering the 1968-71 period would be thwarted by the doctrine of collateral es-toppel. Appellees’ Answering Brief at 27. See Montana v. United States, 440 U.S. 147, 99 S.Ct. 970, 59 L.Ed.2d 210 (1979). We thus see no justification at this time for entering a declaratory judgment on the merits or granting injunctive relief covering the 1968-71 period.
REVERSED.

. 42 U.S.C. § 1983 states:
Every person who, under color of any statute, ordinance, regulation, custom, or usage, of any State ... subjects, or causes to be subjected, any citizen of the United States or other person within the jurisdiction thereof to the deprivation of any rights, privileges, or immu-*846ilities secured by the Constitution and laws, shall be liable to the party injured in an action at law, suit in equity, or other proper proceeding for redress.


. 42 U.S.C. § 1988, the Civil Rights Attorney’s Fees Award Act of 1976, provides:
In any action or proceeding to enforce a provision of sections 1981, 1982, 1983, 1985, and 1986 of this title, ... the court, in its discretion, may allow the prevailing party, other than the United States, a reasonable attorney’s fee as part of the costs.


. The Anti-Injunction Act, 28 U.S.C. § 1341 (1982), denies federal courts jurisdiction to enjoin state taxes. Federal jurisdiction in this case, however, rests on 28 U.S.C. § 1362, as interpreted in Moe v. Confederated Salish & Kootenai Tribes, 425 U.S. 463, 475, 96 S.Ct. 1634, 1642, 48 L.Ed.2d 96 (1976), which creates an exception to the Anti-Injunction Act in actions by Indian tribes to enjoin state taxes.


. Because § 1988 was not enacted until October of 1976, over two years after plaintiffs submitted their substantive claims to the state court following the district court’s abstention order, plaintiffs’ original complaint did not include a prayer for attorney’s fees. Although the fees claim was raised for the first time upon plaintiffs’ return to federal court after Bracker, it is not untimely. See Hutto v. Finney, 437 U.S. 678, 694-95 n. 23, 98 S.Ct. 2565, 2575 n. 23, 57 L.Ed.2d 522 (1978) (Congress intended to allow fee awards under § 1988 for all cases pending at the time the statute was passed in 1976).


. Section 1343(3) is the statutory provision conferring jurisdiction on federal district courts to hear actions commenced "[t]o redress the deprivation, under color of state law ... of any right, privilege or immunity secured by the Constitution of the United States or by any Act of Congress providing for equal rights.” 28 U.S.C. § 1343(3).


. At the time Connor was decided, § 1983 was codified as 8 U.S.C. § 43 and § 1343(3) was codified as 28 U.S.C. § 41(14).


. See Kennecott Corp. v. Smith, 637 F.2d 181 (3rd Cir.1980); Confederated Salish and Koote-nai Tribes v. Moe, 392. F.Supp. 1297 (D.Mont. 1974), aff'd on other grounds, 425 U.S. 463, 96 S.Ct. 1634, 48 L.Ed.2d 96 (1976); Confederated Salish and Kootenai Tribes v. Montana, 392 F.Supp. 1325 (D.Mont. 1974).


. We emphasize that we are not dealing with a case where state action is in actual conflict with the explicit provisions of federal law. Therefore, we need not reach the question whether a Supremacy Clause claim might give rise to a § 1983 action where preemption was based on such actual conflict. Here we deal only with preemption based on federal occupation of the field and conflict between state law and federal goals and policies. For a discussion of the various branches of preemption doctrine, see generally L. Tribe, American Constitutional Law 376-89 (1978).


. The dissent argues that the violation of federal regulations governing the harvest of tribal timber would give rise to a § 1983 action because those statutes were designed to benefit the Tribe. Dissent at 856-58. While we disagree that these regulations intended to create rights enforceable under § 1983, it is perhaps more important that the Tribe has never contended — and no court has ever found-that these statutes were ever violated. In our view, therefore, the Tribe fails to clear the first hurdle presented by the Thiboutot-Pennhurst-Sea Clam-mers line of cases. Unlike the situation in Thi-boutot, or in Boatowners, no federal statute or regulation was violated by the Arizona tax on plaintiffs’ logging operations. Rather, we have a case in which pervasive federal regulation precludes any state regulation. See Bracker, 448 U.S. at 148. Section 1983, as interpreted in Thiboutot and its progeny, enforces federal statutory rights only against direct violations of the federal statute in question. See Middlesex County Sewerage Authority v. National Sea Clammers Ass'n, 453 U.S. 1, 19, 101 S.Ct. 2615, 2625, 69 L.Ed.2d 435 (1981) (Thiboutot recognized § 1983 action on behalf of "a private party claiming that a federal statute has been violated under color of state law.”); Pennhurst, 451 U.S. at 28, 101 S.Ct. at 2630 (remanding for a determination of whether the state officials violated the DDA).


. Indeed, the Tribe’s right to invoke the power of federal courts to enjoin Arizona from taxing Pinetop's logging operations rests on considerations of sovereignty, not individual rights. Any plaintiff other than an Indian tribe would be-barred by the Tax Injunction Act from bringing a § 1983 action to enjoin state taxation and hence from obtaining attorney’s fees under § 1988. While we do not address the question whether the Tribe may bring a § 1983 action to enjoin state taxation, we do note the hoops that the dissent is forced to jump through to make this determination. See Dissent, at 860-866 & n. 16. The dissent recognizes that a tribe can*852not avoid the bar of the Tax Injunction Act in an action based on the rights of individual tribe members. Id. at 865 n. 15. The dissent also acknowledges that it is doubtful whether a tribe "qua sovereign” would qualify as a “citizen of the United States or other person" entitled to sue under § 1983. Id. The dissent purports to overcome these hurdles by opinion that here the Tribe may sue under § 1983 because it is acting in this case as a “incorporated business entity". Id. at 866. Conventional business entities — such as Pinetop — would, of course, be barred by the Tax Injunction Act from bringing this action in federal court.


. Plaintiffs pleaded their equal protection claim in the federal and state courts as follows:
The denial of equal protection results from the state’s attempt to impose unapportioned taxes on the plaintiffs’ logging operations occurring partly over roads maintained by the State of Arizona, but not on other operations that occur in part over state roads and part over non-state roads. There is no attempt to impose similar unapportioned taxes on carriers that operate partly in the State of Arizona and partly within some other state, and A.R.S. § 40-641 expressly exempts "receipts from property transported under a star route contract of the federal government.”
There is no legal basis for the taxation; the taxation is arbitrary and discriminatory, lacking any rational basis. First Amended Complaint, ¶ XXIII.
Plaintiffs’ due process claim was pleaded in its entirety as follows:
The unapportioned application of these taxes to the plaintiffs’ operations constitutes a taking in contravention of the Fourteenth Amendment of the United States Constitution as due process is denied. First Amended Complaint, f XXIV.


. Although we do not have before us the record in the state cotut action, we infer that plaintiffs did not press the Fourteenth Amendment claims before the state courts because plaintiffs have not disputed the state’s contention that the plaintiffs "never argued in the state courts nor in the Supreme Court any constitutional violation.” Reply Brief of Appellant, at 16. The record is clear that the claims are not mentioned in the published opinion of the Arizona Court of Appeals, White Mountain Apache Tribe v. Bracket, 120 Ariz. 282, 585 P.2d 891 (Ct.App.1978), rev'd, 448 U.S. 136, 100 S.Ct. 2578, 65 L.Ed.2d 665 (1980), and were not raised in the United States Supreme Court. See note 13, infra.


. Plaintiffs’ response to this argument by Ami-ci is grossly misleading. Plaintiffs say that their failure to raise the Fourteenth Amendment claims before the Supreme Court “proves only that the Supreme Court is the master of its docket, [because the Court] granted certiorari only on the federal preemption issue, and the plaintiffs briefed nothing more.” Appellees’ Answering Brief at 51-52 (emphasis in original). The clear implication of this explanation is that plaintiffs raised the due process and equal protection claims in their Petition for Certiorari, but that the Court’s order granting certiorari excluded those claims from consideration. Upon recalling and reviewing the Petition for Certiorari and the various briefs in White Mountain Apache Tribe v. Bracker, we learned what plaintiffs failed to tell us: They did not raise any Fourteenth Amendment claims in their Petition for Certiorari. Moreover, neither due process nor equal protection was mentioned in any of the various briefs filed in the case. Thus the true explanation for plaintiffs’ failure to argue the Fourteenth Amendment claims to the Supreme Court is not that the Court is the master of its docket, but that plaintiffs never asked the Court to consider those claims.


. The dissent overlooks this crucial distinction in concluding that the plaintiffs were treated differently from other similarly situated parties in the state because taxes were being imposed for vehicles used solely on private property. Dissent, at 863. In fact, the vehicles involved *855were operated on both public and private roads. See Bracker, 448 U.S. at 154 & n. 3, 100 S.Ct. at 2589 & n. 3.
In pleading their Fourteenth Amendment claim, plaintiffs’ allege that the Tribe and its partner Pinetop have a constitutional entitlement to be treated in the same manner as interstate truckers whose state fuel use taxes are apportioned to capture only that portion of fuel use actually attributable to travel on roads within the state. See note 10, supra. Thus, the Tribe contended that, for the purpose of the Arizona tax, tribal roads should be treated as though they were in a separate state. Arizona refused to do this, asserting that Pinetop's activities took place solely within Arizona and that Pinetop should be taxed in the same manner as are all other commercial entities that use vehicles on both public and private roads in Arizona. Thus, contrary to the dissent’s assertions, plaintiffs were not “singled out” for disparate treatment and taxed “differently from other landowners in the State.” Dissent, at 863 n. 11. Rather, they were taxed in exactly the same fashion as all others who use both public and private roads within Arizona — without apportionment. The only exception was the United States government, which was expressly exempted from the taxes. Ariz.Rev.Stat. § 40-641 (1982).


. The state argues that the district court lacked jurisdiction over the issue of attorney’s fees when plaintiffs presented their substantive federal claims to the Arizona courts. The state relies upon England v. Louisiana State Board of Medical Examiners, 375 U.S. 411, 84 S.Ct. 461, 11 L.Ed.2d 440 (1963), where the Court determined that federal claims presented to the state court under a Pullman order may not be relit-igated in federal court. Id. at 419, 84 S.Ct. at 466. We believe, however, that England does not present a jurisdictional bar to these claims, but rather announces a rule of res judicata. Thus, the district court was not deprived of subject matter jurisdiction to hear the fees claim after the substantive claims were tendered to the state court. Because we hold that plaintiffs do not have a § 1983 claim to support an award of fees under § 1988, we need not decide whether a § 1988 attorney’s fees claim is sufficiently discrete from the substantive claims upon which it rests so as to allow plaintiffs to return to federal court on their fees claim after submitting all of their substantive claims to the state courts. Cf. Bartholomew v. Watson, 665 F.2d 910, 912-14 (9th Cir. 1982) (federal district court which followed Pullman and stayed proceedings on a § 1983 civil rights claim pending resolution of state law issues in state court may award attorney's fees under § 1988 for services performed in successfully litigating state claims). Nor need we decide whether a federal claim for attorney's fees which first becomes available to plaintiffs only after they have submitted their original federal claims to state court after a federal district court orders abstention is "reserved” by the federal court for decision under England. See supra note 4. Finally, we also need not decide here whether the Tribe lacks standing to seek a fee award under § 1988 because it is not a "citizen” or "person” within the meaning of § 1983.